* Writ of error refused by Supreme Court July 1, 1935.
In this case the petition of Stone  Webster Engineering Corporation for rehearing is refused.
In regards to the petition of the plaintiff, June B. Spears, for rehearing, our attention is called to the fact that our opinion fixes his compensation at 65 per cent. of a daily wage of $3, for a period of 150 weeks, when his petition alleges and the answer of the defendant, Stone  Webster Engineering Corporation, admits that his wages were 80 cents per hour, or $6.40 per day, or $32 per week.
The statement in our opinion that plaintiff's daily wage was $3 is due to mistake and inadvertence on our part in the preparation and writing of our decree. It was our purpose and intention to state his compensation as alleged in the petition and admitted in the answer, and to fix his compensation under our decree at $20 per week for a period of 150 weeks.
We think we have the right to correct our oversight and mistake in the preparation of our decree in acting on plaintiff's petition for rehearing without granting same. Our original decree herein is therefore corrected and amended so as to conform to our intention as hereinabove expressed, and to that end, plaintiff, June B. Spears', compensation is now fixed at 65 per cent. of his daily wage of $6.40 per day, or $32 per week, but as the amount stated would exceed $20 per week, the maximum amount allowed by the law, the amount is reduced to $20 per week, for a period of 150 weeks, to be paid weekly, commencing August 13, 1934, subject to a credit for one week paid; each weekly amount is to bear 5 per cent. per annum interest from the time it was due, as herein stated, until paid. There is further judgment in favor of the plaintiff, June B. Spears, and against the defendant, Stone 
Webster Engineering Corporation, for $17 on account of medical expenses incurred by him.
Defendant-appellee to pay the costs in both courts.
As thus amended and corrected, the judgment heretofore rendered is now made final, and the application of the plaintiff, June B. Spears, for rehearing is refused. *Page 906